      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

NICHOLAS HARPER                             §
    Plaintiff,                              §
                                            §
v.                                          §
                                            § CIVIL ACTION NO. 4:18-CV-
THE CITY OF MISSOURI CITY,                  § 001562
MIKE BEREZIN, GREG T.                       §
NELSON, AND JOHN DOE 1                      §
     Defendants.                            §

     DEFENDANTS’ PROPOSED DISCOVERY CASE MANAGEMENT PLAN
     UNDER RULE 26(f) OF THE FEDERAL RULES OF CIVIL PROCEDURE

1.     State where and when the meeting of parties required by Rule 26(f) was held
       and identify the counsel who attended for each party.

       The Parties’ counsel conferred by e-mail and teleconference on January 3,
       2019, and January 4, 2019. U.A. Lewis participated on behalf of the
       Plaintiff. Norman Ray Giles participated on behalf of Defendants City of
       Missouri City, Chief of Police Mike Berezin, and Officer Greg Nelson.

       During the conference, Plaintiff’s counsel informed Defendants’ counsel that
       Plaintiff will not participate in filing a joint case management plan.
       Plaintiff’s counsel decided the parties will file separate proposed case
       management plans. Therefore, Defendants submit their proposed case
       management plan.

2.     List the cases related to this one that are pending in any state or federal court
       with the case number and court.

       None.

3.     Briefly describe what this case is about.
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 2 of 10



         Plaintiff asserts claims under 42 U.S. C. §1983 and §1985. Plaintiff claims
         he was subjected to excessive force, subjected to cruel and unusual
         punishment, denied medical care, denied due process, and denied equal
         protection. Plaintiff also asserts claims of alleged assault and battery under
         Texas law against Officer Wiley.

         Defendants City of Missouri City, Chief Berezin, and Officer Nelson have
         moved, under Fed. R. Civ. P. 12(b)(5, 6), for dismissal of the suit. {Doc.
         nos. 15, 16}. Defendants City of Missouri City, Chief Berezin, and Officer
         Nelson alternatively deny Plaintiff’s claims, contend that suit is barred by
         limitations, and aver that Officer Nelson is protected from suit and liability
         by qualified immunity.

4.       Specify the allegation of federal jurisdiction

         28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C. §1367
         (supplemental jurisdiction).

5.       Name the parties who disagree and the reasons.

         None.

6.       List anticipated additional parties that should be included, when they can be
         added, and by whom they are wanted.

         None.

7.       List anticipated interventions.

         None.

8.       Describe class-action issues.

         None.

9.       State whether each party represents that it has made the initial disclosures
         required by Rule 26(a). If not, describe the arrangements that have been
         made to complete the disclosures.




4835-6202-4324.2                             2
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 3 of 10



         Plaintiffs assert claims against two law enforcement officers who are entitled
         to protections afforded them by qualified immunity from suit, liability, and
         unauthorized discovery obligations.
         Plaintiff failed to timely file suit, Plaintiff never served any Defendant with
         process, and Defendants have moved to dismiss the suit on that basis.

         Additionally, the claims and allegations in Plaintiff’s complaint fail to state a
         claim for relief against any Defendant. Therefore, in light of the application
         of Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012), no form of discovery
         is authorized before the Court determines Plaintiff’s allegations state a claim
         for relief that overcomes qualified immunity, and the Court has identified
         the scope of appropriate limited discovery.

10.      Describe the proposed agreed discovery plan, including:

         a.        Responses to all the matters raised in Rule 26(f).

       Individual Defendants are law enforcement officers who are entitled to
assert qualified immunity from suit, liability, and unauthorized discovery, through
a motion to dismiss under FED. R. CIV. P. 12.

                            Stay of Discovery Until Resolution of
                         Qualified Immunity through FED.R.CIV.P. 12.

       Under controlling precedent, discovery is entirely stayed by operation of law
until after the Court rules on the sufficiency of Plaintiff’s pleading allegations to
state a claim that overcomes qualified immunity. See Ashcroft v. Iqbal, 556 U.S.
662, 684-686, 129 S. Ct. 1937, 1949, 1953-1954 (2009); Backe v. LeBlanc, 691
F.3d 645, 648 (5th Cir. 2012); Zapata v. Melson, 750 F.3d 481, 485 (5th Cir. 2014);
Patel v. Texas Tech University, 727 FED. APPX. 94 (5th Cir. 2018) (PER CURIAM);
Bustillos v. El Paso County Hospital District, 891 F.3d 214, 223 (5th Cir. 2018);
Waller v. City of Fort Worth, 2015 U.S. Dist. LEXIS 134289 **14-19 (N.D. Tex.
2015). Therefore, a stay of all discovery is appropriate.

      In Iqbal, 556 U.S. at 684-86, 129 S. Ct. at 1953-54, the Supreme Court
explained further:

              [T]he question presented by a motion to dismiss a complaint for
              insufficient pleadings does not turn on the controls placed upon
              the discovery process.

4835-6202-4324.2                                3
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 4 of 10




              Our rejection of the careful-case-management approach is
              especially important in suits where Government-official
              defendants are entitled to assert the defense of qualified
              immunity.

              It is no answer to these concerns [that litigation exacts heavy
              costs in terms of efficiency and expenditure of valuable time
              and resources that might otherwise be directed to the proper
              execution of the work of the Government] to say that discovery
              for petitioners can be deferred while pretrial proceedings
              continue for other defendants.

              It is quite likely that, when discovery as to the other parties
              proceeds, it would prove necessary for petitioners and their
              counsel to participate in the process to ensure the case does not
              develop in a misleading or slanted way that causes prejudice to
              their position. Even if petitioners are not yet themselves subject
              to discovery orders, then, they would not be free from the
              burdens of discovery.

              We decline respondent's invitation to relax the pleading
              requirements on the ground that the Court of Appeals promises
              petitioners minimally intrusive discovery. That promise
              provides especially cold comfort in this pleading context, where
              we are impelled to give real content to the concept of qualified
              immunity for high-level officials who must be neither deterred
              nor detracted from the vigorous performance of their duties.
              Because respondent's complaint is deficient under Rule 8, he is
              not entitled to discovery, cabined or otherwise.

                          Required Bifurcated Discovery Process

       If, after evaluating the sufficiency of Plaintiff’s pleading allegations, the
Court denies any Officer’s claim to immunity through Rule 12 and the Court
further finds that specific, narrowly tailored discovery is necessary to rule on an
officer’s claim to qualified immunity at the earliest possible stage in the litigation,
the Court may only then authorize specific limited discovery the Court finds
necessary to rule on the Officer’s claim to immunity. See Lion Boulos v. Wilson,
834 F.2d 504, 506 (5th Cir.1987).

4835-6202-4324.2                              4
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 5 of 10



       Any initial (qualified immunity) discovery period the Court authorizes after
ruling on motions to dismiss based on qualified immunity should begin 10 days
after the Court rules on immunity through the motion to dismiss and the Court also
identifies the scope of discovery necessary to provide the Court with sufficient
evidence to rule on qualified immunity. Officer Nelson and Chief Berezin
anticipate the need for seventy five (75) days of discovery regarding issues
relevant to resolution of any individual defendant’s qualified immunity may be
necessary, if the Court denies any Officer’s claim to immunity through the motion
to dismiss.

      Officer Nelson and Chief Berezin anticipate that following any initial
discovery period limited to immunity the Court authorizes, any defendant Officer
remaining in the case will likely file a potentially dispositive motion for summary
judgment based on qualified immunity.

      After resolution of every Officer’s pre-trial claims to immunity through
Rules 12 and 56, a second abbreviated discovery period for remaining discovery
regarding issues unrelated to qualified immunity may be necessary if a claim
remains against any defendant.

      The City anticipates that any further necessary discovery could be completed
within 2 months after resolution of qualified immunity under Rules 12 and 56.

       The City anticipates that following the second discovery period other
defendants would likely file a potentially dispositive motion regarding claims
asserted.

            The Initial Scheduling Order Should Reflect the Required Stay and
                            Necessary Bifurcation of Discovery

      This procedure provides an efficient process for appropriately and promptly
addressing qualified immunity at the earliest possible stage of the litigation without
subjecting public servants, who are presumed immune from suit, including
discovery, to protracted litigation or unnecessary discovery burdens. This
streamlined procedure would allow the Court, with a broad base of knowledge of
the facts, to address an appropriate dispositive motion, or narrowly tailor
appropriate discovery to any demonstrated need of this particular case.




4835-6202-4324.2                            5
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 6 of 10



         b.     When and to whom the plaintiff anticipates it may send
         interrogatories.

                   Plaintiff did not contribute to this filing.

         c.     When and to whom the defendant anticipates it may send
         interrogatories.

                   Defendants anticipate sending interrogatories to Plaintiff within the
                   applicable discovery period.

         d.        Of whom and by when the plaintiff anticipates taking oral depositions.

                   Plaintiff did not contribute to this filing.

         e.    Of whom and by when the defendant anticipates taking oral
         depositions.

                   Defendants anticipate deposing individuals disclosed as having
                   knowledge of relevant facts and Plaintiff’s expert(s) within the
                   applicable discovery period.

         f.        When the plaintiff (or the party with the burden of proof on an issue)
                   will be able to designate experts and provide the reports required by
                   Rule 26(a)(2)(B), and when the opposing party will be able to
                   designate responsive experts and provide their reports.

                   Plaintiff did not contribute to this filing.

         g.        List expert depositions the plaintiff (or the party with the burden of
                   proof on an issue) anticipates taking and their anticipated completion
                   date. See Rule 26(a)(2)(B) (expert report).

                   Plaintiff did not contribute to this filing.

         h.        List expert depositions the opposing party anticipates taking and their
                   anticipated completion date. See Rule 16(a)(2)(B) (expert report).

                   Defendants anticipate deposing plaintiff’s expert(s) within the
                   applicable discovery period if the case is not resolved by then.

4835-6202-4324.2                                  6
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 7 of 10




11.      If the parties are not agreed on a part of the discovery plan, describe the
         separate views and proposals of each party.

         Plaintiff did not contribute to this filing.

12.      Specify the discovery beyond initial disclosure that has been undertaken to
         date.

         None.

13.      State the date the planned discovery can reasonably be completed.

         Defendants aver discovery can be completed in accordance with Defendants’
         proposed plan.

14.      Describe the possibilities for a prompt settlement or resolution of the case
         that were discussed in your Rule 26(f) meeting.

         Plaintiff did not contribute to this filing.

15.      Describe what each party has done or agreed to do to bring about a prompt
         resolution.

         Defendants’ counsel agrees to discuss the prospect of settlement as the
         litigation proceeds.

16.      From the attorneys' discussion with the client, state the alternative dispute
         resolution techniques that are reasonably suitable and state when such a
         technique may be effectively used in this case.

         Defendants agree to participate in mediation after resolution of dispositive
         motions, if any claims then remain.

17.      Magistrate judges may now hear jury and non-jury trials. Indicate the parties'
         joint position on a trial before a magistrate judge.

         Defendants do not jointly agree to consent to trial before a magistrate judge.




4835-6202-4324.2                               7
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 8 of 10



18.      State whether a jury demand has been made and if it was made on time.

         Defendants will timely demand a jury.

19.      Specify the number of hours it will take to present the evidence in this case.

         If no claim is dismissed before trial, Defendants anticipate it will take 12
         hours to present evidence in the case.

20.      List pending motions that could be ruled on at the initial pretrial and
         scheduling conference.

         Defendants City, Berezin, and Nelson’s motion to dismiss for failure to
         timely serve process. {Doc. no. 15}.

         Defendants City, Berezin, and Nelson’s motion to dismiss for failure to state
         a claim. {Doc. no. 16}.

21.      List other motions pending.

         None.

22.      Indicate other matters peculiar to this case, including discovery that deserve
         the special attention of the court at the conference.

         None other than those otherwise addressed in other sections of the report.

23.      Certify that all parties have filed Disclosure of Interested Parties as directed
         in the Order for Conference and Disclosure of Interested Parties, listing the
         date of filing for original and any amendments.

         Plaintiff filed his Disclosure of Interested Parties on September 12, 2018.

         Defendants City, Berezin, and Nelson filed their Disclosure of Interested
         Parties on October 23, 2018.

24.      List the names, bar numbers, addresses, and telephone numbers of all
         counsel.




4835-6202-4324.2                             8
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 9 of 10



ATTORNEYS FOR DEFENDANTS:

BY: /s/ Norman Ray Giles                         Date: January 4, 2019
WILLIAM S. HELFAND
ATTORNEY IN CHARGE
SBOT: 09388250
Bill.helfand@lewisbrisbois.com
Norman Ray Giles
SBOT: 24014084
Norman.giles@lewisbrisbois.com

OF COUNSEL:

LEWIS BRISBOIS BISGAARD & SMITH, LLP
24 Greenway Plaza, Suite 1400
Houston, Texas 77046
(713) 659-6767
(713) 759-6830 (Fax)

ATTORNEYS FOR PLAINTIFF:

The Lewis Law Group
99 Detering St., Suite 100
Houston, TX 77007
(713) 570-6555

U. A. Lewis
myattorneyatlaw@gmail.com
SBOT: 24076511
Federal ID 1645666

Shardae Parker
sparker@thelewislaw.com
SBOT: 24076606
Federal ID 3183083




4835-6202-4324.2                        9
      Case 4:18-cv-01562 Document 22 Filed in TXSD on 01/04/19 Page 10 of 10



                             CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been

forwarded to the following counsel of record in accordance with the District's ECF

service rules on this 4th day of January, 2019.

The Lewis Law Group
U. A. Lewis
myattorneyatlaw@gmail.com
Shardae Parker
sparker@thelewislaw.com
P.O. Box 27553
Houston, TX 77227
                                                 /s/ Norman Ray Giles




4835-6202-4324.2                            10
